Exhibit 10.7

 

--------------------------------------------------------------------------------

SUPPLEMENTAL EXECUTIVE RETIREMENT PROGRAM

AGREEMENT

--------------------------------------------------------------------------------

THIS AGREEMENT, made and entered into this _____ day of ___________, 2005 by and
between Camden National Corporation, its subsidiaries and affiliates,
(hereinafter called the “Corporation”) and *_________________ (hereinafter
called the “Executive”).

WITNESSETH:

WHEREAS, the Corporation and the Executive are parties to a Supplemental
Executive Retirement Program Agreement originally dated the 15th of May, 1997
between Camden National Corporation, its subsidiaries and affiliates that
provides for the payment of certain benefits. This Supplemental Executive
Retirement Program Agreement and the benefits provided hereunder shall supercede
and replace the language in the original Supplemental Executive Retirement
Program Agreement and the benefits provided thereby; and

WHEREAS, the Executive has been in the employ of the Corporation and/or its
subsidiaries and is now serving the Corporation as _________________________;
and

WHEREAS, because of the Executive’s experience, knowledge of affairs of the
Corporation, and reputation and contacts in the industry, the Corporation deems
the Executive’s continued employment with the Corporation important for its
future growth; and

WHEREAS, it is the desire of the Corporation and in its best interests that the
Executive’s service be retained; and

WHEREAS, in order to induce the Executive to continue in the employ of the
Corporation and in recognition of his past service, the Board of Directors voted
on _______________ to authorize the Corporation to enter into this Agreement to
provide him or his beneficiaries certain benefits in accordance with the terms
and conditions hereinafter set forth.

NOW THEREFORE, in consideration of services performed in the past and to be
performed in the future as well as of the mutual promises and covenants herein
contained, it is agreed as follows:

ARTICLE ONE

 

1.01 Employment.

The Corporation may employ the Executive in such capacity as the Corporation may
from time to time determine. Notwithstanding anything contained herein, this



--------------------------------------------------------------------------------

Agreement is not an agreement of employment. Nothing herein shall restrict the
Corporation concerning other terms and conditions of his employment.

The benefits provided by this Agreement are not part of any salary reduction
plan or an arrangement deferring a bonus or a salary increase. The Executive has
no option to take any current payment or bonus in lieu of these salary
continuation benefits.

ARTICLE TWO

 

2.01 Normal Retirement Benefits.

 

(a) If the Executive shall continue in the employment of the Corporation until
his sixty-fifth (65th) birthday (hereinafter referred to as the “Normal
Retirement Date”), he shall be entitled to a Normal Retirement Benefit,
determined as of the effective date of his actual retirement and continuing
until the death of the executive, payable monthly, in the annual amount of
sixty-five percent (65%) of his Benefit Computation Base (hereinafter defined),
reduced by;

 

  1. Fifty percent (50%) of the Executive’s (actual or estimated) Primary Social
Security retirement benefit projected as of the Social Security Normal
Retirement Age, based on the Social Security retirement benefit based on his
Benefit Computation Base in effect on the date of termination of the Executive
(Note: If the Executive retires before age sixty-two (62), the age sixty-two
(62) benefit shall be used);

 

  2. The annual amount of benefits payable at the Normal Retirement Date
calculated on a single life annuity basis from the total sum value of the
qualified defined benefit pension plan formerly maintained and funded by the
Corporation;

 

  3. The annual amount of benefits payable at the Normal Retirement Date
calculated on a single life annuity basis, using the actuarial equivalent of the
portion of account balances of the Executive arising from employer contributions
(but excluding the portion of such balances arising from employee salary
reduction and elective contributions) at the date of determination, from the
401(k), profit sharing and any other qualified defined contribution
retirement-oriented plans maintained by the Corporation, as such plan or plans
may be amended or modified from time to time; and

 

  4. The annual amount of benefits payable at the Normal Retirement Date
calculated on a single life annuity basis, using the actuarial equivalent of
such amounts as may be accrued by the Corporation for the account of the
Executive under the terms of any other retirement-oriented or incentive
compensation (excluding stock options and the incentive bonus plan) plan or
plans that involve employer monetary contribution or investment as may be
instituted by the Corporation from time to time, all subject to the conditions
and limitations hereafter set forth.

 

2



--------------------------------------------------------------------------------

The Normal Retirement Benefit shall be the amount determined by multiplying the
amount which would otherwise be the Normal Retirement Benefit under paragraph
(a) described above, by a fraction, the numerator of which is the actual number
of months of the Executive’s employment with the Corporation, and the
denominator of which is three hundred (300) months. If the Executive’s
employment with the Corporation exceeds three hundred (300) months, the total
retirement benefit may exceed sixty-five percent (65%) of his Benefit
Computation Base, up to a maximum limit of seventy-five percent (75%) of his
Benefit Computation Base.

If the Executive is a Key Employee, as defined by the Internal Revenue Service,
and said Corporation is publicly traded at the time of retirement, any such
benefit payment shall be withheld for six (6) months following such retirement.

 

2.02 Benefit Computation Base.

The Executive’s Benefit Computation Base shall be the average of the Executive’s
salary (including any cash bonus) for the thirty-six (36) consecutive calendar
months during the Executive’s period of employment by the Corporation in which
such compensation is the highest.

 

2.03 Accrued Benefit.

As used herein, the term “Accrued Benefit” shall mean a benefit amount
calculated for purposes of Section 2.01, 2.04 3.01, 4.01, 5.01, or 10.01, based
on the Normal Retirement Benefits adjusted for years of service and retirement
age.

 

2.04 Early Retirement.

The Executive may retire on or after age fifty-five (55), prior to the Normal
Retirement Date, and receive an annual benefit determined in accordance with
Section 2.01, actuarially reduced for early commencement by the factor shown
below:

 

Age    65    1.0000       Age    59    0.8800    64    1.0000          58   
0.8200    63    1.0000          57    0.7600    62    1.0000          56   
0.7000    61    0.9700          55    0.6400    60    0.9400            

For ages between those shown, the factor is to be interpolated.

 

2.05 Optional Forms of Payment.

In lieu of the lifetime payments provided in Section 2.01 above, or whenever an
Accrued Benefit is payable under Section 2.04, 4.01, or 5.01 of this Agreement,
with the written

 

3



--------------------------------------------------------------------------------

consent of the Corporation, the Executive may elect an optional form of payment
within thirty (30) days of executing this Agreement. Said benefit shall be paid,
at the election of the Executive, in either five (5) annual installments, or a
lump sum actuarial equivalent of said lifetime payments. In the event that the
Executive fails to choose said election, said benefit shall be paid in monthly
installments until the death of the Executive commencing on the first day of the
month next following his actual retirement. If the Executive is a Key Employee,
as defined by the Internal Revenue Service, and said Corporation is publicly
traded at the time of retirement, such benefit payment shall be withheld for six
(6) months following such retirement. The applicable interest rate for purposes
of determining the actuarial equivalent of the lifetime payments shall be
determined in accordance with Section 6.01 as of the date of the lump sum
payment or as of the date of the first annual installment and the rate shall
remain the same for all subsequent payments.

 

2.06 Vesting.

Anything to the contrary in this Agreement notwithstanding, the Executive shall
have a vested interest in any benefit payable under this Agreement under any one
or more of Sections 2.01, 2.04, 3.01, 4.01, 5.01, or 10.01 only if, at the date
on which his entitlement to such benefit shall be determined, he shall have
completed at least five (5) years of employment with the Corporation commencing
with his original date of hire with the Corporation.

ARTICLE THREE

 

3.01 Death of Executive.

 

(a) If the Executive dies while employed by the Corporation but prior to the
commencement of the payments of benefits under Section 2.01, 4.01, 5.01 or
10.01, the Corporation will pay to the Executive’s named beneficiaries, for a
period of fifteen (15) years certain, commencing on the first day of the month
next following the delivery to the Corporation of a death certificate, a total
annual amount equal to the Accrued Benefit earned by the Executive as of the
date of death.

 

(b) If the Executive dies following the commencement of the payment of benefits
under Section 2.01, 2.04, 4.01, 5.01, or 10.01 and prior to a period of fifteen
(15) years certain, such payment of benefits shall continue to the beneficiaries
of the Executive for the period of fifteen (15) years certain. The total payment
period of such benefits to said Executive and beneficiaries shall not exceed
fifteen (15) years.

 

(c) If the Executive dies following the termination of his employment with the
Corporation and prior to the commencement of the payment of benefits under
Section 2.01, 2.04, 4.01, 5.01, or 10.01, the Corporation shall pay the
Executive’s Accrued Benefit as of the date of his death. Such benefits shall be
paid in a lump sum on the first day of the month next following the delivery to
the Corporation of a death certificate.

 

4



--------------------------------------------------------------------------------

3.02 Beneficiaries.

The Executive may name one or more beneficiaries in writing to the Corporation.
If no beneficiary is so named or if no named beneficiary is living at the time a
payment is due, that payment and all subsequent payments shall be made, when
due, to the Executive’s estate.

ARTICLE FOUR

 

4.01 Disability Prior to Retirement.

In the event the Executive shall become disabled, mentally or physically, which
disability prevents him from performing the material aspects of his duties, the
Corporation will pay no disability benefits from the Supplemental Executive
Retirement Program. An Executive is considered disabled if he or she is: [1]
unable to engage in any substantial gainful activity by reason of any medically
determinable physical or mental impairment which can be expected to result in
death or can be expected to last for a continuous period of not less than twelve
(12) months; or [2] by reason of any medically determinable physical or mental
impairment which can be expected to result in death or can be expected to last
for a continuous period of not less than twelve (12) months, receiving income
replacement benefits for a period of not less than three (3) months under an
accident and health plan covering the Executive of the Corporation. If there is
a dispute regarding whether the Executive is disabled, such dispute shall be
resolved by a physician mutually selected by the Corporation and the Executive
and such resolution shall be binding upon all parties to this Agreement.
Disability benefits (if any) will be paid to the Executive through such
insurance programs as may be sponsored by the Corporation. Upon the later of
termination of such other disability benefits (if any), or Executive’s
attainment of the Normal Retirement Date, the Executive shall commence receiving
payment of his Accrued Benefit determined as of the date of the disability. The
Accrued Benefit shall be paid monthly, for the lifetime of the Executive,
commencing on the first day of the month following the later of the termination
of such benefits or the Normal Retirement Date, or in the manner provided in
Section 2.05.

 

4.02 Re-employment following Disability.

In the event the Executive returns to work with the Corporation after
terminating employment because of disability, this Agreement shall continue in
full force and effect as though such disability had not occurred as long as he
returns to work in a position with responsibilities comparable to those inherent
in the position in which he was employed at the date of disability. In the event
the Executive returns to work in a position with responsibilities which are not
comparable to those inherent in the position in which he was employed at the
date of disability, the Executive shall be deemed to have terminated his
employment with the Corporation as of the date of disability for reasons other
than death or disability.

 

5



--------------------------------------------------------------------------------

ARTICLE FIVE

 

5.01 Termination of Service or Discharge.

In the event that, prior to the Early Retirement Date, the Executive’s
employment with the Corporation is terminated, voluntarily or involuntarily, for
reasons other than death or disability, the Executive shall be entitled to an
annual benefit, which shall be his Accrued Benefit as defined in Section 2.03 as
of the date of his termination of employment. Such benefit shall be payable in
one hundred eighty (180) monthly installments commencing on the first day of the
month next following the Normal Retirement Date.

If the Executive is a Key Employee, as defined by the Internal Revenue Service,
and said Corporation is publicly traded at the time of termination of
employment, any such benefit payment shall be withheld for six (6) months
following such termination of employment.

 

5.02 Employment by Competition.

Anything to the contrary in this Agreement notwithstanding, in the event of
termination of the Executive’s employment with the Corporation, voluntarily or
involuntarily, for any reason, prior to the Normal Retirement Date, payments
that might otherwise be due and payable hereunder will be immediately forfeited
and all rights of the Executive and his beneficiaries hereunder shall become
void, if the Executive competes with the business of the Corporation. The
Executive will be deemed to have competed with the business of the Corporation
and for a period of two years thereafter, while he (or any corporation,
partnership or other entity in which he is or becomes a director, officer,
employee, consultant, partner or joint venturer) directly or indirectly owns,
carries on or becomes involved in any of such capacities otherwise, any
commercial, thrift or savings bank or credit union operating, or providing any
kind of financial services to a client located within a fifty (50) mile radius
of any office of the Corporation.

 

5.03 Forfeiture.

Anything to the contrary in this Agreement notwithstanding, benefits under this
Agreement shall be immediately forfeited and all rights of the Executive and his
beneficiaries hereunder shall become null and void, if the Executive’s
employment with the Corporation is terminated for cause. For this purpose
“cause” shall mean any material failure to carry out any proper direction by the
Corporation with respect to his job duties; engagement in fraud, misuse or
misappropriation of money or property, embezzlement, or any crime by the
Executive related to the Corporation; or any flagrant act of dishonesty or
disloyalty committed by the Executive or any act involving gross moral turpitude
of the Executive.

 

6



--------------------------------------------------------------------------------

ARTICLE SIX

 

6.01 Interest.

Unless otherwise expressly provided herein, any reference to “interest” shall be
a variable rate of interest which shall be the rate of interest on one (1) year
U.S. Treasury Bills determined at the first auction of each calendar year or
part thereof during the period of which interest is to be applied to any
obligation hereunder.

ARTICLE SEVEN

 

7.01 Alienability.

Neither the Executive, nor any beneficiary under this Agreement shall have any
power or right to transfer, assign, anticipate, hypothecate, mortgage, commute,
modify, or otherwise encumber in advance any of the benefits payable hereunder,
nor shall any of said benefits be subject to seizure for the payment of any
debts, judgments, alimony or separate maintenance, owned by the Executive or his
beneficiary or any of them, or be transferable by operation of law in the event
of bankruptcy, or otherwise.

ARTICLE EIGHT

 

8.01 Participation in Other Plans.

Nothing contained in this Agreement shall be construed to alter, abridge, or in
any manner affect the rights and privileges of the Executive to participate in
and be covered by any pension, profit sharing, group insurance, bonus or any
other employee plan or plans, which the Corporation may have or hereafter have.

ARTICLE NINE

 

9.01 Funding.

 

(a) The Corporation reserves the right at its sole and exclusive discretion to
insure or otherwise provide for the obligations of the Corporation undertaken by
this Agreement or to refrain from same, and to determine the extent, nature and
method thereof, including the establishment of one or more trusts. Should the
Corporation elect to insure this Agreement, in whole or in part, through the
medium of insurance or annuities, or both, the Corporation shall be the owner
and beneficiary of the policy. At no time shall the Executive be deemed to have
any right, title or interest in or to any specified asset or assets of the
Corporation, or any trust or escrow arrangement, including, but not by way of
restriction, any insurance or annuity or contracts or the proceeds therefrom.

 

(b) Any such policy, contract or asset shall not in any way be considered to be
security for the performance of the obligations of this Agreement.

 

7



--------------------------------------------------------------------------------

(c) If the Corporation purchases a life insurance or annuity policy on the life
of the Executive, the Executive agrees to sign any papers that may be required
for that purpose and to undergo any medical examination or tests (at the
Corporation’s expense) which may be necessary, and generally cooperate with the
Corporation in securing such policy.

 

(d) To the extent the Executive acquires a right to receive benefits under this
Agreement, such right shall be no greater than the right of any unsecured
general creditor of the Corporation.

ARTICLE TEN

 

10.01   Reorganization.

The Corporation shall not merge or consolidate into or with another corporation,
if such merger or consolidation shall result in the other corporation being the
survivor corporation, nor shall it sell substantially all of its assets to
another corporation, firm, or person, unless and until (a) the Executive and
such corporation, firm or person agree that the Executive shall continue in the
employ of the succeeding, continuing or acquiring corporation, firm or person
and such corporation, firm or person agrees to assume and discharge the
obligation of the Corporation under this Agreement, or (b) if the Executive and
such corporation, firm or person do not agree that the executive shall continue
in the employ of such corporation, firm or person, or such corporation, firm or
person does not agree to assume and discharge such obligation, the Corporation
pays to the Executive, in one lump sum, his Accrued Benefits as of the date of
such merger, consolidation or sale. If the event described in clause (b) of the
immediately preceding sentence shall occur, the Corporation, acting through its
Board of Directors, on the recommendation of the Retirement Committee of the
Board, may, in its sole discretion, but shall be under no obligation to, add to
the Accrued Benefit, as part of such lump sum payment, as of the date of such
merger, consolidation or sale, such amount as the Board shall deem appropriate,
after considering the timing of such merger, consolidation or sale, with
relation to the Executive’s Normal Retirement Date. Upon the occurrence of any
such event and the assumption of the obligations of the Corporation by such
successor corporation, firm or person, the term “Corporation” as used in this
Agreement shall be deemed to refer to such successor or survivor corporation,
firm or person.

ARTICLE ELEVEN

 

11.01   Benefits and Burdens.

This Agreement shall be binding upon and inure to the benefit of the Executive
and his personal representative, and the Corporation, and any successor
organization which shall succeed to substantially all of its assets and business
without regard to the form of such succession.

 

8



--------------------------------------------------------------------------------

11.02   Corporation.

As used in this Agreement, Corporation shall mean Camden National Corporation, a
company organized under the law of the United States, and any affiliated entity,
successor organization, parent, subsidiary or holding company.

ARTICLE TWELVE

 

12.01   Communications.

Any notice or communication required of either party with respect to this
Agreement shall be made in writing and may either be delivered personally or
sent by First Class mail, as the case may be:

To the Corporation:

c/o Chairman of the Board

Camden National Corporation

P.O. Box 310

Camden, ME 04843

To the Executive:

______________________________

______________________________

______________________________

Each party shall have the right by written notice to change the place to which
any notice may be addressed.

ARTICLE THIRTEEN

 

13.01   Claims Procedure.

In the event that benefits under this Agreement are not paid to the Executive
(or his beneficiary in the case of the Executive’s death), and such person feels
entitled to receive them, a claim shall be made in writing to the Corporation
within sixty (60) days after written notice from the Corporation to the
Executive or his beneficiary or personal representative that payments are not
being made or are not to be made under this Agreement. Such claim shall be
reviewed by the Corporation. If the claim is approved, or denied, in full or in
part, the Corporation shall provide a written notice of approval or denial
within sixty (60) days from the date of receipt of the claim setting forth the
specific reason for denial, specific reference to the provision of this
Agreement upon which denial is based, and any additional material or information
necessary to perfect the claim, if any. Also, such written notice shall indicate
the steps to be taken if a review of the denial is desired. If a claim is denied
(a claim shall be deemed denied if the Corporation does not take action within
the aforesaid sixty (60) day period) and a

 

9



--------------------------------------------------------------------------------

review is desired, the Executive (or beneficiary in the case of the Executive’s
death), shall notify the Corporation in writing within twenty (20) days. In
requesting a review, the Executive or his beneficiary may review this Agreement
or any document relating to it and submit any written issues and comments he or
she may feel appropriate. In its sole discretion the Corporation shall then
review the claim and provide a written decision within sixty (60) days. This
decision likewise shall state the specific reasons for the decision and shall
include reference to specific provision of this Agreement on which the decision
is based.

Any decision of the Corporation shall not be binding on the Executive, his
personal representative, or any beneficiary without consent, nor shall it
preclude further action by the Executive, his personal representative or
beneficiary.

 

13.02   Arbitration.

All claims, disputes and other matters in question between the parties hereto
arising out of or relating to this Agreement or the breach thereof may be
decided by arbitration with the express mutual consent of the Executive and the
Corporation in accordance with the Rules of the American Arbitration Association
then obtaining, subject to the limitations and restrictions stated below. This
Agreement to arbitrate and any other agreement or consent to arbitrate entered
into in accordance herewith will be specifically enforceable under the
prevailing arbitration law of any court having jurisdiction.

Notice of demand for arbitration must be filed in writing with the other parties
to this Agreement and with the American Arbitration Association. The demand must
be within a reasonable time after the claim dispute or other matter in question
has arisen. In no event may the demand for arbitration be made after institution
of legal or equitable proceedings based on such claim, dispute or other matter
in question that would be barred by the applicable statue of limitations.

The award rendered by the arbitrators will be final, not subject to appeal and
judgment may be entered upon it in any court having jurisdiction thereof.

ARTICLE FOURTEEN

 

14.01   Entire Agreement.

This instrument may be altered or amended only by written mutual agreement
signed by the parties hereto.

 

14.02   Jurisdiction.

The terms and conditions of this Agreement are subject to the laws of the State
of Maine.

 

10



--------------------------------------------------------------------------------

14.03   Gender.

Any reference in this Agreement to the masculine shall be deemed to include the
feminine.

IN WITNESS WHEREOF, the Corporation has caused this Agreement to be duly
executed by its duly authorized officer and its Corporate Seal affixed, duly
attested by its Secretary, and the Executive has hereunto set his hand and seal
at Camden, County of Knox, Maine the day and year first above written.

 

   

CAMDEN NATIONAL CORPORATION

Camden, Maine

            Witness     President & CEO             Witness     Executive

 

11